                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:18-CV-245-BO


LA SONDA R. STASINOPOLOUS,                   )
                                             )
                              Plaintiff,     )
                                             )
v.                                           )                        ORDER
                                             )
L.M. SANDLER & SONS, INC.,                   )
CHESAPEAKE HOMES OF NORTH                    )
CAROLINA, INC., TODAY HOMES                  )
REALTY, L.L.C., JOHN BARNES, JIM             )
SWINGLE, and KERRI WOODWARD,                 )
                                             )
                              Defendants.    )


       This cause comes before the Court on defendants' partial motion to dismiss for failure to

state a claim. Plaintiff has responded, defendants have replied, and the motion is ripe for ruling.

For the reasons that follow, defendants' motion is granted in part.

                                           BACKGROUND

       Plaintiff filed this action in the Superior Court of Wake County, North Carolina, asserting

gender and pregnancy discrimination in violation of Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e et seq., as well as state law claims for wrongful discharge in

violation of North Carolina public policy and tortious interference with contract. Defendants

removed the action to this Court pursuant to its federal question jurisdiction, 28 U.S.C. § 1331,

and thereafter filed a partial motion to dismiss.     Plaintiff then filed an amended complaint,

adding a claim for ratification.    Defendants then moved to partially dismiss the amended

complaint. In their partial motion to dismiss the amended complaint, defendants contend that

Counts II, III, and IV of plaintiff's amended complaint alleging state law claims for wrongful
discharge in violation of public policy, tortious interference with contract, and ratification fail to

state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6).

        Defendants are engaged in real estate development and have operations in Virginia,

North Carolina, and South Carolina.         [DE· 13] Amd. Cmpl. ifif 2-5.       Plaintiff began her

employment with defendants on January 30, 2017, with the job title of Lead Agent & Broker in

Charge. Id. ifif 21, 25. From her time of hire through June 5, 2017, plaintiff functioned in all

material respects as defendants' Raleigh Sales and Marketing Manager and was referred to as

such by defendants. Id. ifif 26-31; 36. Plaintiff's job performance was more than satisfactory and

she was not given any oral or written counseling about her performance. Id. if 37-38. Plaintiff

informed defendant Woodward of her pregnancy on May 5, 2017; less than two weeks later,

defendants contacted another individual about taking the Raleigh Sales and Marketing Manager

position. Id. ifif 40, 45.

        Plaintiff alleges that on June 5, 2017, defendant Woodward informed her that defendants

had hired Jim Swingle, a male, as the new Raleigh Sales and Marketing Manager, resulting in an

immediate demotion for plaintiff, who had been serving in that position since her hire. Id. ifif 45-

48. Plaintiff alleges that she suffered physical and emotional distress following her demotion,

which she contends caused or significantly contributed to the loss of her pregnancy. Id. ifif 57-

61. After taking leave, plaintiff returned to work on July 24, 2017. Id. if if 64-65. Plaintiff was

assigned minimal responsibilities upon her return, and was given a written "counseling" on July

31, 2017, based on her be4avior during a meeting, which plaintiff alleges was entirely

appropriate. Id. ifif.67-68. Plaintiffs employment with defendant was terminated on August 2,

2017, without reason. Id. if 69.




                                                  2
                                          DISCUSSION

          A Rule 12(b)(6) motion tests the legal sufficiency of the complaint. Papasan v. Allain,

478 U.S. 265, 283 (1986). When acting on a motion to dismiss under Rule 12(b)(6), "the court

should accept as true all well-pleaded allegations and should view the complaint in a light most

favorable to the plaintiff." Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir.1993). A

complaint must allege enough facts to state a claim for relief that is facially plausible. Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Facial plausibility means that the facts

pleaded "allow[] the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged," and mere recitals of the elements of a cause of action supported by

conclus9ry statements will not suffice.      Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).       A

complaint must be dismissed if the factual allegations do not nudge the plaintiffs daims "across

the line from conceivable to plausible." Twombly, 550 U.S. at 570.

          Plaintiffs filing of an amended complaint renders the original complaint of no legal

effect, and defendants' first partial motion to dismiss is therefore denied as moot. Young v. City

ofMount Ranier, 238 F.3d 567, 572 (4th Cir. 2001).

A. North Carolina wrongful discharge.

          Defendants' motion to dismiss plaintiffs North Carolina wrongful discharge claim is

denied.     The public policy of North Carolina, as expressed in the North Carolina Equal

Employment Practices Act (NCEEPA), is to "protect and safeguard the right and opportunity of

all persons to seek, obtain and hold employment without discrimination or abridgement on

account of ... sex ... by employers which regularly employ 15 or more employees." N.C. Gen.

Stat. § 143-422.2(a). Under North Carolina law, an at-will employee generally may not raise a



                                                 3
wrongful discharge claim. Combs v. City Elec. Supply Co., 203 N.C. App. 75, 79 (2010). There

is a public policy exception to this general rule, however, where an employee's termination is

contrary to public policy or prohibited by statute. Kurtzman v. Applied Analytical Indus., 347

N.C. 329, 331 (1997). 1

       The Court is aware of no North Carolina court which has held that North Carolina's

public policy prohibition on discrimination in employment based on sex encompasses a claim of

pregnancy discrimination. See, e.g., Sweeney v. Marc Glob., Inc., No. CIV.3:06CV182, 2008

WL 313618, at *11 (W.D.N.C. Feb: 4, 2008). Although this Court held in 1998 that, in the

absence of an express determination by the state courts, it would decline to expand upon North

Carolina's conception of its remedies to determine that the public policy prohibiting sex

discrimination would also prohibit pregnancy discrimination, McDaniels v. Hollowell, P.C., No.

2:97-CV-27-B0(3), 1998 WL 34261668, at *2, (E.D.N.C. Jan. 21, 1998), the passage of time

counsels against such a holding today.

       Title VII was amended in 1978 to expressly include pregnancy in its definition of sex for

the purposes of defining sex discrimination in employment. See Pub. L. 95-555, 92 Stat 2076

(1978); Young v. United Parcel Serv., Inc., 135 S. Ct. 1338, 1343 (2015); AT & T Corp. v.

Hulteen, 556 U.S. 701, 719 (2009).       North Carolina's public policy against employment

discrimination was enacted in 1977, prior to the passage of the Pregnancy Discrimination Act,

but in passing the NCEEPA, the state legislature's purpose was the same as Congress' in

enacting Title VII - "the elimination of discriminatory practices in employment." N Carolina

Dep 't of Correction v. Gibson, 308 N.C. 131, 141 (1983). To that end, the North Carolina


1
 Although courts have not recognized a private right of action under the NCEEP A, the NCEEP A
does support a claim for common law wrongful discharge in violation of public policy. Smith v.
First Union Nat. Bank, 202 F.3d 234, 247 (4th Cir. 2000).

                                               4
Supreme Court expressly adopted Title VII' s "evidentiary standards and principals of law

insofar as they are not in conflict with [North Carolina]'s statutes and case law." Id (emphasis

added).

          Defendants correctly argue that no federal court has yet explicitly found that pregnancy

discrimination in employment is a violation of the NCEEPA, but several recent federal court

decisions have opined that North Carolina would recognize such a claim, or at a minimum have

declined to dismiss such a claim at the Rule 12(b)(6) stage. See, e.g., Simpson v. Amylin Pharm.,

Inc., 977 F. Supp. 2d 552, 565-66 (W.D.N.C. 2013); Leonard v. Wake Forest Univ., 877 F.

Supp. 2d 369, 374 (M.D.N.C. 2012); Bray v. Town of Wake Forest, No. 5:14-CV-276-FL, 2015

WL 1534515, at *12 (E.D.N.C. Apr. 6, 201S); Sweeney v. Marc Glob., Inc., No. CIV.

3:06CV182, 2008 WL 313618, at *11 (W.D.N.C. Feb. 4, 2008). While defendants also correctly

argue that the North Carolina General Assembly has had ample opportunity to amend the

definition of "sex" to include pregnancy and related conditions and has failed to do so, nor has

the General Assembly taken it upon itself to distinguish North Carolina's public policy from

Title VII as amended.

          The Court today is unaware of any North Carolina state statute or case which would

conflict with recognizing a claim for pregnancy discrimination in employment in violation of the

NCEEP A. Counseled by more recent interpretations by the federal courts, the Court will allow

plaintiffs common law wrongful discharge claim to proceed.

B. Tortious interference with contract.

          Plaintiffs tortious interference with contract claim has been alleged against the

individual defendants, Barnes, Woodward, and Swingle. Plaintiff alleges that the individual

defendants, in demoting and terminating plaintiff, promulgated false information about plaintiffs



                                                 5
position and performance and were motivated by their malicious and wrongful desire to remove

plaintiff from her position because of her pregnancy and gender. To state a claim for tortious

interference with contract, a plaintiff must allege:

       (1) a valid contract existed between the plaintiff and a third person, conferring
       upon the plaintiff some contractual right against the third person; (2) the
       defendant knows of the contract; (3) the defendant intentionally induces the third
       person not to perform the contract; (4) the defendant acts without justification;
       and (5) the defendant's conduct causes actual pecuniary harm to the plaintiffs.

Pinewood Homes, Inc. v. Harris, 184 N.C. App. 597, 604 (2007). A non-outsider to the contract

may be determined to have tortiously interfered with a contract where the non-outsider acted

maliciously and without legal justification. RPR & Assocs. v. O'Brien/Atkins Assocs., P.A., 24 F.

Supp. 2d 515, 520 (M.D.N.C. 1998). "A non-outsider is a party who, though not a party to the

breached contract, nonetheless has a legitimate interest in the subject matter of the contract." Id.

"A person acts with legal malice if he does a wrongful act or exceeds his legal right or authority

in order to prevent the continuation of the contract between the parties." Varner v. Bryan, 113

N.C. App. 697, 702 (1994).

       As plaintiffs complaint admits, the individual defendants she alleges tortiously interfered

with her contract were employees of the corporate defendants and members of her management

chain. Amd. Cmpl.     ~~   7-9. As corporate employees and managers, their conduct is "presumed

to have been done in the interest of the corporation." Embree Const. Grp., Inc. v. Rafcor, Inc.,

330 N.C. 487, 498 (1992) (quotation and citation omitted). Therefore, in order to sustain a claim

against these non-outsider defendant for tortious interference, the "complaint must admit of no

motive for interference other than malice." Pinewood Homes, 184 N.C. App. at 610. Moreover,

a claim of insider tortious interference must be supported by allegation that personal rather than

corporate interests motivated malicious conduct. Embree Const. Grp., Inc. v. Rafcor, Inc., 330



                                                   6
N.C. 487, 499 (1992); see also RDLG, LLC v. RPM Grp., LLC, No. 1:10CV204, 2010 WL

6594916, at *9 (W.D.N.C. Dec. 21, 2010), report and recommendation adopted, No.

1:10CV204, 2011WL1694616 (W.D.N.C. May 3, 2011).

       While plaintiff has alleged that the individual defendants acted without legal justification

and with malice in demoting and subsequently terminating her employment, she has failed to

allege any specific facts which would support a finding that the individual defendants acted in

furtherance of personal rather than corporate interests.      Compare Barker v. Kimberly-Clark

Corp., 136 N.C. App. 455, 463 (2000) (complaint alleged defendant managers acted out of

personal hostility and ill-will toward plaintiff and created false and defamatory accusations with

intent cause termination of her employment).         That these defendants were a part of her

management chain further weakens her tortious interference theory of relief, because, as her

managers, the individual defendants had a "legitimate professional interest in the plaintiffs

performance of [her] duties." Privette v. Univ. of N Carolina at Chapel Hill, 96 N.C. App. 124,

134 (1989). The existence of such an interest provides an additional motive for interference

other than malice, which defeats a claim for tortious interference against a non-outsider. Id For

all of these reasons, plaintiffs tortious interference with contract claim is properly dismissed.

C. Ratification.

       Plaintiff has alleged a claim for ratification against the employer defendants, alleging that

the employer defendants were aware of their senior managers' conduct and failed to correct the

actions, thus ratifying their conduct. At bottom, plaintiff alleges that the corporate defendants

ratified the tortious interference with her contract conducted by the individual defendants.

Because the Court has found that dismissal of the tortious interference claim is proper, the claim

for ratification must be dismissed as well.



                                                 7
'   '




                                               CONCLUSION

               For the foregoing reasons, defendants' partial motion to dismiss the original complaint

        [DE 11] is DENIED AS MOOT. Defendants' partial motion to dismiss the amended complaint

        [DE 18] is GRANTED IN PART and DENIED IN PART.                  Plaintiffs claims for tortious

        interference with contract and ratification are DISMISSED. Plaintiffs remaining claims against

        defendants may proceed.




        SO ORDERED, this    1!1day of November, 2018.


                                                 ~~Arr
                                                   CHIEF UNITED STATES DISTRICT JUDGE




                                                      8
